17-1905-cv
KIPP v. United Federation of Teachers


                                   UNITED STATES COURT OF APPEALS
                                      FOR THE SECOND CIRCUIT


                                          SUMMARY ORDER
\Rulings by summary order do not have precedential effect. Citation to a summary order
filed on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 30th day of January, two thousand eighteen.

PRESENT:            GUIDO CALABRESI,
                    JOSÉ A. CABRANES,
                    RAYMOND J. LOHIER, JR.,

                                        Circuit Judges.



KIPP ACADEMY CHARTER SCHOOL,

                              Plaintiff-Appellant                       17-1905-cv

                              v.

UNITED FEDERATION OF TEACHERS, AFT NYSUT,
AFL-CIO,

                              Defendant-Appellee.



FOR PLAINTIFF-APPELLANT:                                      MICHAEL P. COLLINS, Bond, Schoeneck
                                                              & King PLLC, New York, NY.
                                                          1
FOR DEFENDANT-APPELLEE:                                   ORIANA VIGLIOTTI (Jennifer A. Hogan, on
                                                          the brief), Law Office of Robert T. Reilly,
                                                          New York, NY.

     Appeal from a judgment of the United States District Court for the Southern District of
New York (Deborah A. Batts, Judge).

        UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the May 19, 2017 judgment of the District Court be and
hereby is AFFIRMED.

         Plaintiff-Appellant KIPP Academy Charter School (“plaintiff” or “KIPP”) appeals from the
District Court’s order granting the motion of Defendant-Appellee United Federation of Teachers,
AFT NYSUT, AFL-CIO (“defendant” or “UFT”) to dismiss KIPP’s complaint under Federal Rule
of Civil Procedure 12(b)(1) on the ground that the District Court lacked subject matter jurisdiction
under the Rooker-Feldman doctrine. We assume the parties’ familiarity with the underlying facts, the
procedural history of the case, and the issues on appeal.

                                         BACKGROUND

        KIPP, a charter school in the South Bronx neighborhood of New York City, was created in
2000 pursuant to New York’s Charter Schools Act. Principally at issue in the dispute between KIPP
and the UFT is whether the employment policies and practices applicable to other New York City
public school teachers under the UFT’s collective bargaining agreement (“CBA”) with the New
York City Department of Education applies to KIPP teachers, or whether the school operates
independently.

         KIPP has claimed its independence from the UFT for quite some time. In 2009, its teachers
filed a petition with the Public Employment Relations Board (“PERB”) in which they sought to
formally establish that UFT did not represent KIPP teachers, and that the terms of the UFT CBA
did not apply to KIPP teachers. PERB rejected this petition, and KIPP has since remained under the
purview of the UFT.1 KIPP’s attempts at dissociation from the UFT stem from its stated fear that
inclusion within the UFT would compromise the school’s distinct approach to education, and would
alter the pay and working conditions of KIPP teachers.


   1
      The PERB’s decision “sustained automatic, non-consensual representative status to the UFT in
relation to KIPP teachers under New York Law.” Appellant Br. at 13.

                                                 2
        In June 2016, the UFT alleged that KIPP had committed 18 different violations of 10
provisions of the CBA. After KIPP continued to assert that it was not subject to the CBA’s
prescribed methods of dispute resolution, the UFT served a demand for arbitration under New
York State law and American Arbitration Association (“AAA”) rules. The CBA mandates that any
dispute not resolved by the UFT’s prescribed grievance process must be resolved by arbitration.
KIPP then filed a petition in New York State Supreme Court seeking a stay of the arbitration on the
ground that it was not subject to the terms of the UFT’s CBA. It also sought a temporary restraining
order delaying the arbitration until its petition could be heard on the merits.

         The New York State Supreme Court dismissed KIPP’s petition and declined to sign KIPP’s
temporary restraining order. KIPP then filed suit in United States District Court, seeking a
declaratory judgment that the school is not subject to the CBA, and seeking the same stay of
arbitration.2 The District Court dismissed the complaint pursuant to the Rooker-Feldman doctrine,
which prohibits a litigant from seeking to reverse an adverse state court judgment by filing suit in
federal court. The District Court held that KIPP’s federal complaint ran afoul of Rooker-Feldman
because it essentially sought review of the New York State Supreme Court’s decision to decline to
stay the arbitration. In addition to Rooker-Feldman, the UFT also claimed that KIPP’s complaint was
barred under the doctrines of issue and claim preclusion. The District Court did not reach those
arguments, finding Rooker-Feldman a sufficient basis for dismissal.

                                             DISCUSSION

         When reviewing the district court’s dismissal of a complaint for lack of subject matter
jurisdiction, “we review factual findings for clear error and legal conclusions de novo, accepting all
material facts alleged in the complaint as true and drawing all reasonable inferences in the plaintiff’s
favor.” Liranzo v. United States, 690 F.3d 78, 84 (2d Cir. 2012). It is well-settled that we
“may affirm on any basis for which there is sufficient support in the record, including
grounds not relied on by the district court.” Bruh v. Bessemer Venture Partners III L.P., 464 F.3d 202,
205 (2d Cir. 2006).

        The Rooker-Feldman doctrine directs federal courts to abstain from considering claims when
four requirements are met: (1) the plaintiff lost in state court; (2) the plaintiff complains of injuries

        2
         The essence of KIPP’s district court action is that the UFT’s insistence on arbitration is
unlawful because the New York State law under which it purports to act is preempted by the
National Labor Relations Act (“NLRA”). KIPP further contends that under the NLRA, KIPP
cannot be deemed a party to a UFT CBA to which it never agreed, and the UFT cannot be deemed
to be the lawful collective bargaining representative of KIPP teachers.




                                                    3
caused by the state court judgment; (3) the plaintiff invites district court review of that judgment;
and (4) the state court judgment was entered before the plaintiff's federal suit commenced. McKithen
v. Brown, 626 F.3d 143, 154 (2d Cir. 2010); see also Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544
U.S. 280 (2005) (explaining the Rooker-Feldman doctrine).

                                                   I.

         KIPP argues that the District Court erred in dismissing its complaint pursuant to the Rooker-
Feldman doctrine because not all four of the doctrine’s prerequisites were met. KIPP contends that
its federal complaint did not allege that the New York state court caused its injury, and thus the
District Court mistakenly found that the second prong of Rooker-Feldman was satisfied. We agree
with KIPP that the District Court misapplied the Rooker-Feldman doctrine.

        KIPP relies on Hoblock v. Albany County Board of Elections, our leading case defining the
contours of Rooker-Feldman, and notes its holding that the doctrine “does not deprive a District
Court of subject-matter jurisdiction simply because a party attempts to litigate in federal court a
matter previously litigated in state court.” 422 F.3d 77, 86 (2d Cir. 2005). If the injury complained of
is “simply ratified, acquiesced in, or left unpunished” by the state court, the injury claimed in federal
court is not directly caused by the state court judgment, and Rooker-Feldman does not bar the federal
suit. Hoblock at 88. KIPP thus correctly contends that “a plaintiff who seeks in federal court a result
opposed to the one he achieved in state court does not, for that reason alone, run afoul of Rooker-
Feldman.” Id. at 87.

         KIPP did not complain of injuries caused by the state court judgment, but merely reasserted
claims already adjudicated in the state proceedings. The injury complained of by KIPP in the
complaint—the UFT’s attempt to force KIPP into arbitration—pre-dated the state court’s dismissal
of KIPP’s petition and its denial of KIPP’s request for a TRO. Moreover, under Hoblock, the state
court’s decision to deny KIPP’s requested stay of arbitration did not constitute a new injury, but was
rather a mere ratification of the UFT’s injurious action to compel arbitration. Put another way, the
injury of which KIPP complains was not “produced by [the] state-court judgment,” but was instead
produced by the UFT; had no petition or TRO ever been filed in state court, KIPP would still have
to contend with the same injury. See id. at 88. As such, Rooker-Feldman’s second prong was not
satisfied. Dismissal of KIPP’s complaint was nevertheless appropriate because, though not barred
by Rooker–Feldman, the complaint was issue and claim-precluded by the state court decision.

                                                        II.

        Because the Full Faith and Credit Act, 28 U.S.C. 1738, requires federal courts to accord state
judgments the same preclusive effect those judgments would have in the courts of the rendering
state, we apply New York preclusion law. Under New York law, res judicata, or claim preclusion,

                                                    4
“bars later litigation if an earlier decision was (1) a final judgment on the merits, (2) by a court of
competent jurisdiction, (3) in a case involving the same parties or their privies, and (4) involving the
same cause of action.” EDP Med. Comput. Sys., Inc. v. United States, 480 F.3d 621, 624 (2d Cir. 2007)
(internal quotation marks omitted).

        KIPP’s federal complaint is barred by res judicata. The state court decision was a final
judgment on the merits. The New York State Supreme Court was a court of competent jurisdiction
for the relief KIPP sought. The same two parties, KIPP and the UFT, are named in both the state
and federal actions. And, as already noted, the same causes of action are set forth in both the state
court petition and federal complaint. In fact, some of the language used in the two documents is
identical. Though KIPP asserts that it brings a unique claim—a request for declaratory judgment—
in federal court, this claim is unique in name only. KIPP is still asking the District Court to revisit
the state court’s denial of the stay of the UFT’s demand for arbitration. “[W]hen the factual
predicate upon which claims are based are substantially identical, the claims are deemed to be
duplicative for purposes of res judicata.” Berlitz Sch. of Languages of Am., Inc. v. Everest House, 619 F.2d
211, 215 (2d Cir. 1980) (emphasis added). The state court’s issuance of a decision on the merits is
binding upon subsequent litigation between the parties, and required dismissal of KIPP’s federal
suit.

                                                 CONCLUSION

       We have considered KIPP’s remaining arguments and find them to be without merit.
Accordingly, we AFFIRM the judgment of the District Court.

                                                  FOR THE COURT:
                                                  Catherine O’Hagan Wolfe, Clerk of Court




                                                      5